OPINION ON REMAND
LIMBAUGH, District Judge.
This case was remanded for the establishment of a proper rate of prejudgment interest against Sun, and for reconsideration of an interest award against the United States.1 The Eighth Circuit Court of Appeals affirmed on liability but remanded that part of the original judgment awarding prejudgment interest at the rate of 10% against Sun only.
The parties to this action have executed and filed with this Court a stipulation regarding the prejudgment and postjudgment rates to be taxed against defendant Sun Transportation and defendant United States. However, the parties have not agreed upon the allocation of the payment of interest between the defendants. The parties have left the allocation dispute for resolution by this Court. In accordance with the Eighth Circuit’s mandate, the Court now enters the following in support of its judgment, on remand.
I. Prejudgment and Postjudgment Interest Rates.
The Court approves and accepts the parties’ stipulated interest rates, as follows:
1. The prejudgment interest rate as to defendant Sun is 12.2% per annum.
2. The prejudgment interest rate as to defendant United States is 4% per annum pursuant to 46 U.S.C. § 743.
*7183. The postjudgment interest rate as to defendant Sun is 10.8% per annum pursuant to 28 U.S.C. § 1961(a).
4. The postjudgment interest rate as to defendant United States is 4% per annum pursuant to 46 U.S.C. § 743.
II. Allocation of Payment of Interest between Defendants.
The remaining dispute concerns whether the government’s 4% interest rate is assessed against the total damages awarded, or only against 40% of the damages awarded (since defendant United States was found 40% liable). Sun asserts that defendant United States is liable for interest on the entire judgment awarded. The government contends that since it was apportioned 40% liable, then it should only be required to pay 4% of the 40% share rather than 4% of the total.
Apparently there is no case law which addresses this issue. In its remand of the case, the Eighth Circuit inferentially addresses this dispute in footnote 3 in its opinion. 775 F.2d at 227, n. 3. After careful review of the Eighth Circuit opinion as a whole, with consideration of footnote 3, this Court believes that the spirit and intent of the Eighth Circuit’s remand is to assess the government’s maximum interest rate of 4% only on the government’s share of the total damage award. This Court, therefore, allocates payment of interest as follows:
1. The United States shall be responsible for $39,430.14, with interest at 4% per annum, from March 22, 1982, to date of payment.
2. Defendant Sun Transportation shall be responsible for:
(a) 12.2% on $98,575.37 from date of repair to March 22, 1982, plus—
(b) 12.2% on $59,145.23 from March 22, 1982, to May 14, 1984, plus—
(c) 8.2% on $39,430.14 from March 22, 1982, to May 14, 1984, plus—
(d) 6.8% on $98,575.37 from May 14, 1984, to date of payment.

. The details of this case are set out in the Eighth Circuit’s opinion, as well as in this Court’s original opinion, and will not be repeated here. See, SCNO Barge Lines, Inc. v. Sun Transp. Co., Inc., 595 F.Supp. 356 (D.MO.1984), aff'd. in part, rem. in part, 775 F.2d 221 (8th C 1985).